Exhibit 10.2

 

[g22121kgimage002.jpg]

 

JVNW, Inc
390 S. Redwood Street
Canby, OR 97013
Phone: 503-263-2858
Fax:     503-263-2868
www.jvnw.com

 

 

 

 

 

 

Project Name:

 

Scheid Vineyards, Greenfield, CA.

 

 

 

 

 

Commencement Date:

 

December 8, 2004

 

 

 

 

 

Termination Date:

 

Upon successful completion of the project and acceptance thereof by owner.

 

 

 

 

 

Supplier Name:

 

JVNW, Inc. (“Supplier”)

 

 

 

390 South Redwood Street

 

 

 

Canby, OR 97013

 

 

 

 

 

Owner Name:

 

Scheid Vineyards (“Owner”)

 

 

 

305 Hilltown Road

 

 

 

Salinas, CA 93908

 

 

Supplier and Owner may collectively be referred to as the “Parties”.

 

Your signature upon the enclosed copy hereof at the place indicated, and the
return thereof to JVNW, Inc. 390 South Redwood Street, Canby, OR 97013, will
constitute a complete, entire, and binding agreement between owner and supplier
regarding equipment components, materials, and/or other items (“Equipment”) and
services to be provided and performed by the supplier, pursuant to the terms and
conditions of the Contract Documents as defined herein.

 

Owner agrees to buy from Supplier and Supplier agrees to sell to Owner, the
equipment and/or Services listed in Section 1 of this document, pursuant to the
Contract Documents.

 

Section 1

 

Scope of Work: Subject to the requirements contained herein, and as directed by
the Owner, Supplier will provide the Tanks and accessories per Table I,
Section I of this contract:

 

 

 

1.1

 

Supplier will arrange for the delivery of the tanks to Owner’s Greenfield, CA
location as and when required to support Owner’s schedule. All equipment to be
completed on/before June 15, 2005.

1.2

 

Supplier will submit design drawings and leg structure calculations of the tanks
to Owner for Owner’s review and approval prior to proceeding with fabrication.
Drawing submittal is to occur on/before January 5th, 2005.

1.3

 

Supplier will provide Owner with access to tanks for inspection/shop acceptance.
At it’s sole discretion, Owner reserves the right to inspect all tanks.

 

 

 

 

 

Section 2

 

Price for this Project: Owner agrees to pay Supplier $3,447,105.00 (as per Table
I Section II of this contract) provided that Supplier performs fully in
accordance with this contract. The total price includes all costs required for
proper completion of project. The total price does not include applicable sales,
use and all other fees and taxes, freight charges, and change orders.

 

 

 

Section 3

 

Change Orders: Change Orders will be handled on a case by case basis and will be
mutually agreed to by both Parties. There is no cost to Owner to administrate
change orders, only the cost or credit of the change. Change orders will be
invoiced on the next following scheduled billing cycle from the date change
order is issued.

 

--------------------------------------------------------------------------------


 

Section 4                                             Payment Terms: Owner will
pay the Supplier price as follows:

 

Total Value of Tank Configuration:

 

$

3,447,105.00

 

 

 

 

 

 

 

4.1

 

20% Deposit Due on/before December 10, 2004:

 

$

689,421.00

 

4.2

 

Less Initial Engineering Deposit:

 

$

19,000.00

 

4.3

 

Less Juice Tub Deletion(1):

 

$

55,500.00

 

4.4

 

Progress Payment Due Upon Drawing Submittal:

 

$

614,921.00

 

4.5

 

Balance Due(2):

 

$

2,068,263.00

 

 

 

 

 

 

 

4.6

 

Add Change Order DJ 1157-1A

 

$

106,210.00

 

 

 

 

 

 

 

4.7

 

Revised Balance Due:

 

$

2,174,473.00

 

 

A final invoice will be due upon receipt of all tanks. This invoice will
reconcile all outstanding change orders, freight charges, sales tax.

 

--------------------------------------------------------------------------------

(1)          Owner will not purchase Juice Tubs from Supplier per Dave
Nagengast, Scheid Vineyards Winemaker, dated December 7th, 2004.

 

(2)          Balance Due will be based upon monthly tank completion.  Supplier
will provide documentation (digital Photographs) of completed tanks (or customer
on-site factory acceptance) accompanying invoice for the completed tanks. 
Documentation/Invoice will be provided on the last day of each month. Tank
Freight costs will be included in monthly invoices as Supplier receives invoices
from trucking companies.  Monthly invoices to be payable upon receipt.

 

Section 5                                             Freight:   Tanks and
associated equipment are FOB Canby, Oregon. Owner is responsible for all freight
charges.  Including, pilot cars, permits, and all other fees. Customer
responsible for offloading and setting tanks into place.

 

5.1                                                                                
Owner to pay actual freight invoice, to be billed on a monthly basis.

5.2                                                                                
Freight (and all associated costs) is currently estimated at $278,600.00 as per
Table 1, Section III of this contract.

5.3                                                                                
Owner not responsible for return freight of JVNW equipment associated with
fabrication of on-site tanks.

5.4                                                                                
Tanks will be shipped using materials of sufficient strength to prevent damage
during transit.

 

Section 6                                             Project Schedule: Time is
of the essence: Supplier will initiate the Project upon receipt of this approved
and signed contract, receipt of 20% deposit and will adhere to Owner’s  Project
schedule.  Every reasonable effort will be made by Supplier to complete all
tanks by June 15th, 2005.  Supplier understands that timely Tank completion is
critical to the success of Owner's project and future business relations maybe
in jeopardy if completion date is not met. Tank completion date may not be
extended without the mutual consent of Owner and Supplier.  Supplier agrees to
deliver all equipment, items, services, drawings, and documents in accordance
with Owner timeframes.

 

Supplier will submit drawings for approval by January 5th, 2005.

 

6.1                                                                                
Supplier will provide owner with a written status update bimonthly indicating
completion percentage and will inform the Owner promptly of any and all delays
and what actions Supplier is taking to overcome those delays. Owner has the
right to delay any and all payments to Supplier if Supplier is not current in
its bimonthly reporting obligation.

 

--------------------------------------------------------------------------------


 

Section 8                                             Warranty: Please see
attached JVNW Warranty (Addendum 1).

 

Section 9                                             Receipt of Tanks: All
tanks and services will be received subject to Owner’s inspection and
rejection.  The supplier will provide and maintain an inspection system covering
all tanks for this project which is acceptable to the owner.  Supplier will
achieve all of the technical specifications agreed to by the Supplier and Owner,
and the completed Project will be capable of effectively performing its specific
task under those specifications.

 

Section 10                                      Other Terms & Conditions: 
Please see attached JVNW Terms and Conditions (Addendum 2).

 

Section 11                                      Change Order DJ1157-1A REV I:
Please see attached.

 

The undersigned warrant and represent that they have been duly authorized to
sign this Contract on behalf of their respective principals.

 

 

/s/ David C. Jones

 

/s/ Scott D. Scheid

David C. Jones

 

Scheid Vineyards

JVNW, Inc.

 

 

Principal/Sales Manager

 

 

 

 

Date:

 3-29-05

 

 

 

 

 

 

Print Name:

 Scott D. Scheid

 

 

 

 

 

 

Title:

 President & CEO

 

 

--------------------------------------------------------------------------------